21-22099-shl     Doc 8-1    Filed 03/02/21 Entered 03/02/21 16:45:58 Schedule A/B
                              Continuation Sheet Pg 1 of 1
Debtor: DeNardo Capital II LLC                 Chapter 11 Case Number: 21-22099




                         SCHEDULE A/B – CONTINUATION SHEET


Part 9: Real Property

       55.    Any building, other improved real estate, or land which the debtor owns of in
              which the debtor has an interest


              Address:       30, 40 and 42 South Broadway and 0-20, 22,
                             24, 26, 28 and 30 Marker Ridge, Irvington
              County:        Westchester
              Section:       2.90
              Block:         44
              Lot(s):        21, 21.1, 21.2, 21.3, 21.4, 21.5, 21.6, 21.7,
                             21.8, 21.9, 21.10, 21.11, 21.12, 21.13,
                             21.14, 21.15, 21.16, 21.17, 21.18, 21.19,
                             21.20, 21.21, 21.22, 21.23, 21.24, 21.25,
                             21.26, 21.27, 21.29


Part 11: All other assets

       75.    Other contingent and unliquidated claims or causes of action of every nature,
              including counterclaims of the debtor and rights to set off claims


       DeNardo Capital Management LLC and DeNardo Capital II LLC v. Specialty
       Credit Holdings, LLC, Zee Bridge Capital LLC and Silver Point Finance, LLC,
       as Administrative Agent and Collateral Agent for the Lenders
       Index No: 65854/2020
       Counter-Claims, Amount Requested $TBD
